Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 1 of 7

File
FILED Dis STR
U.S. DISTRICT COURT ICT nk
DISTRICT O> MAN -THEWUNITED STATES DISTRICT COURT a
FOR THE DISTRICT OF MARYLAND 1 FEB yy

2020 FEB PY AT Su

CHARNETTE |. ROBINSON
3506 Perry Street.)
Mount Rainier, Maryland 20712

Plaintiff

V.

City of Mount Rainier Maryland
City Council

#1 Municipal Place

Mount Rainier, Maryland 20712

Luke Chesek
3106 Taylor Street
Mount Rainier, MD 20712

Celina Benitez
3714 37th Street
Mount Rainier, MD 20712

Malinda Miles
4517 30th Street
Mount Rainier, MD 20712

Miranda Braatz
#1 Municipal Place
Mount Rainier, MD 20712

Bryan Knedler
3005 Bunker Hill Road
Mount Rainier, MD 20712

Shivali Shah
4202 31st Street
Mount Rainier, MD 20712

Michael Theis

Route One Reporter
8708 49th Avenue
College Park, MD 20740

Defendant(s)

Civil Action No: ) 9 c U CV U 3 9 /

4rhyl Hoatsowl
eit oaar tt Drive 7
Towson, Mary land 21 LG 6
ov
wy Munic pel Places

mount Ruinwr, Mb AOA
Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 2 of 7

MOTION FOR APPROPRIATE RELIEF

I am hereby presenting this case against the City of Mount Rainier Maryland City
Council, elected officials for their indirect involvement in this matter.

Specifically, against Council member(s) Celina Benitez, Luke Chesek and former City
Manager Miranda Braatz, for their direct involvement in this matter.

On January 15, 2019, I submitted a Maryland Public Information (MPIA) request to the City
of Mount Rainier, Maryland. This request was for legitimate and legal public information.
This document was maliciously released to a news paper reporter and social media by the
former City manager.

On Sunday, March 3, 2019, Council members Luke Chesek and Celina Benitez utilized the
same MPIA request and released a defamatory and slanderous “open- letter” posting it on
the Mount Rainier (public) listserv, Instagram, newsletters, Facebook and various social
media forums by Council member Luke Chesek and Council member Celina Benitez. The
“open-letter” was written and designed to slander, discriminate, discredit, dehumanize, and
weaponized my character. It was used to create dissention within our community and to
further alienate me from participating or engaging within our local government. It has also
caused me great depression and fear within my community and of my property.

The “open-letter” was authored by Council member Luke Chesek, and Council member
Celina Benitez as a political tool to further the aspirations of their elected positions on the
City Council. The letter was written in a threatening manner referring to me as a racist,
alarmist, homophobic. After it was released, I received posted and telephonic threats from
the community, resulting in possible damage to my vehicle. On three occasions my tires
were flattened in front of my home, the mirror was broken off the car, and the windshield
was cracked.

The “open-letter” document was released via social media to well over 10, 000 members
and well beyond. The negative impact of this letter resulted in a grave misuse and
interpretation of my character, reputation and name. It has damaged me both personally,
financially and professionally, having long reaching negative implications.

Members of the Mount Rainier City Council and Ethics Board members were all aware of
the negligent actions of both Council members and failed to intervene or sanction Council
member(s) Chesek and Benitez for their mishandling of this document and defamatory
statements. As there was no disclaimer or statement attached to the “open-letter”
alleviating the government from involvement in the handling of this matter, it is presumed
Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 3 of 7

that all are party and participants in the negligent action. Further, in accordance with
Council Rules and Procedures dated 6-5-18.... “Correspondence on city letterhead or from
city staff or city officials regarding an opinion on a topic shall explicitly indicate that the
opinion does not represent the opinion of the city council.” The “open-letter” document
was released by the council members did not include a disclaimer and presumed inclusive
of all parties.

Once the “open-letter” was shared on social media, both Council members committed
malfeasance and abuse of office, slander, in addition to libel and defamation of character:

1. Defamation, whether written or spoken, must be
a. Demonstrably and objectively false
b. Seen or heard by a public or third party
c. Quantifiably injurious
d. Unprivileged by law

Also, in releasing the contents of the MPIA to the public and a newspaper report, the former
the City Manager’s actions malicious in nature and done to retaliate against me. Normally,
the actual response to a MPIA request is made public, not the request for information.

As previously stated, the “open letter” document was demonstrably and objectively false in
that the Council members selectively chose to maliciously utilize a MPIA request without
taking into account the reason for the request and the history of the relationship with the
former City manager in attempting to obtain a level of transparency regarding the release
of information on prior requests, the selection of members to the Ethics Board and various
other malicious actions to which she and others were a part of.

1. On March 34, 2019, Councilmember Luke Chesek and Councilmember Celina
Benitez knowingly and with deliberate intent published a defamatory “open-letter”
on various social media websites utilizing language designed to demoralize, ridicule
and defaming my character. The defendants created a document that was
demonstratively false, retaliatory and defamatory.

2. The documents were made public on social media and released to well over 10,000
persons and beyond.

3. Releasing this document was done in a manner that was negligent, quantifiably
injurious in that I have a been unable to seek employment due to “open letter” being
posted on various websites, were future employers may/will refer. I have been
reluctant and unable to obtain references or sponsors for various contractual
endeavors.

4. This matter has caused both mental and emotional distress.
10.

11.

12.

Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 4 of 7

This “open-letter” caused residents and others on social media, telephone
conversations and in-person to make comments that questioned my integrity,
morality and character.

As a result of this “open-letter”, I have shied away from various social gatherings
and no longer enjoy the many interactions in the community that I once did without
forethought of being shamed, defamed or ridiculed. This went beyond
embarrassment. When meeting a neighbor, I am met with “Oh, you are Charnette, |
have heard a lot about you” or “oh yeah, I seen your name on Luke’s website”. I no
longer have the same open conversations or interactions with neighbors, or attend
social events without reservation or thought of being defamed or looked at as a
racist or antagonist.

Council members continue to make disparaging statements regarding my character,
refer to me as a racist, separatist, unwelcoming to others and a host of other
ideologies that are unbecoming of my character.

In releasing a MPIA and “open-letter” in this manner, and by not providing an
individual(s) statement accepting sole responsibility for their actions, both Council
members and the former City Manager have included the City of Mount Rainier
Maryland as a party to their negligent actions.

The former City Manager (Miranda Braatz), Mayor Malinda Miles and City Council,
City Attorney Kenneth Sigman, and others on the City Council are aware of the

actions of the Councilmembers Chesek and Benitez, and that former City Manager
Ms. Braatz released the MPIA request to news reporter Michael Theis who further
misrepresented the contents of the request and published defamatory comments.

The MPIA was released prior to a legal response being initiated from the city
attorney, which is normal protocol. It was maliciously released to a reporter and
used to create an even more damaging news article. It was further the first time that
such document was posted on the government website or released prior to an
official statement being rendered on behalf of the City government.

It was not until several days after the release of the “open-letter” and the MPIA
request, that an official response letter was released from the city Attorney Ken
Sigman, regarding his official stance on the MPIA request.

It should be noted that the MPIA request was made for policy purposes (security
clearances, license checks, citizenship and ethics qualifications), and was meant for
all members appointed to the Ethics Commission, Directors, as well as City Council
members.
Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 5 of 7

Discriminatory Practices

13. City council members were advised by the president of the Fraternal Order of Police

(FOP) president that I would be participating on the 2019 contract negotiation team.
Upon learning of this, Councilmember Chesek and others attempt to have me
removed from the negotiation team. Emails were sent to the city attorney and the
FOP attorney requesting that I be removed and that information not be made
available to me regarding the city. The FOP president advised that he would not
remove me from the negotiation team. When this effort failed, the City Manager
refused to participate on the negotiation team and ultimately fired the FOP
president.

14. Several months prior to the selection of Ethics Board members, it was brought to the

attention of the Mayor and Council that the terms for our prior Ethics Board
membership had expired. Although a deadline had been set for the acceptance of
applications, several applications were accepted after the initial due date. The
resumes of prior applicants were released to the public, to include mine. Without
justification or notification, none of the highly successful applicants were selected,
to include myself. Nor were the resumes or the qualifications of those selected for
the Ethics Commission released to the public, as were mine along with several other
applicants.

15. A MPIA request was made to obtain the votes by council members regarding those

applicants selected to the Ethics Board. Again, this information was not made
available. As the only African American female applicant, I found the selection
process of members to the Ethics Board to be quite discriminatory.

Based on the mishandling of a MPIA requests, and the neglectful actions of the City Council
as a whole, I hereby request that the City of Mount Rainier Maryland be held financially
accountable for punitive and actual damages.

I am requesting that a hearing/mediation be held to resolve this matter.

Iam requesting that a letter be issued from the City of Mount Rainier, City Council
admitting responsibility in the handling of the MPIA request and the “open letter”
matter, and that this letter be posted on social media and newspapers.

That a legally certified copy of this letter be provided to me

Financial cost and responsibility in the clearing of my name and reputation on
various social media sites
Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 6 of 7

That the City of Mount Rainier be held accountable for discriminatory and defaming
actions as stated above

Quantitative injuries in the amount of two-hundred thousand ($200.000) for future
financial loss as a result of the defamation, and negligent acts of the Mount Rainier
City/Municipal government.

Iam a retired police Commander with vast institutional, professional and educational
experience in public service. It is my intention to continue earning as a paid security
consultant. As a result of the defamatory and malicious manner in-which this document
was so carelessly released, I have been damaged financially and professionally injured. I
am therefore requesting that “special damages” be assessed in this matter.

——"

—

Iam a former consultant with our municipal MTR police department as a contract
negotiation specialist, as well as other businesses.

It is my intention to return to the workforce and provide security consultation and
educational services to various colleges and businesses. I am also pursuing a
professional security consulting business licenses in which my reputation and
future business endeavors greatly depends on my ability to engage our communities
and businesses. However, because of the negligent behavior by our municipal
government, and damage to my character, I feel that I may not be able to fully
recover personally or professionally from their negligent actions. I am therefore
requesting that punitive and actual damages be assessed in the amount necessary to
clear posted documents on social media, damage to my reputation, and quantitative
injuries.

'
ae, 7 ,
ape A= a as

Charnette |. Robinson

3506 Perry Street

Mount Rainier, Maryland 20712
301-927-3566
Case 8:20-cv-00397-TJS Document 1 Filed 02/14/20 Page 7 of 7

REQUEST FOR A HEARING

As a result of the aforementioned matter, I am hereby requesting that a hearing be
scheduled. (Optional)

 

 

: p Wig
Signature ——_ ineber aT ey Faet Date B/ / ¢ / LO 20

 

Certificate of Service Date

 

Affidavit (facts not in the record)
